Dismissed and Opinion filed October 16, 2003








Dismissed and Opinion filed October 16, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00815-CV
____________
 
TANDEM ENERGY CORPORATION, TORTUGA
OPERATING COMPANY, SIERRA MINERAL DEVELOPMENT, L.C., TIM G. CULP, PETER L.
TURBETT, JOHN HINE, JOHN EADS, EDWIN C. BROUN, and ROBERT FABRIS,
Appellants
 
V.
 
THE STATE OF TEXAS, by and through THE
TEXAS DEPARTMENT OF TRANSPORTATION and THE HARRIS COUNTY FLOOD CONTROL DISTRICT, Appellees
 

 
On Appeal from the 127th District
Court
Harris County, Texas
Trial Court Cause No.
03-24769
 

 
M E M O R A N D U M  
O P I N I O N




This is an attempted appeal from an order signed June 25,
2003, which granted the appellees= first amended petition to take
videotaped depositions with a request for production before suit.  Concurrently with filing this appeal,
appellants filed a petition for writ of mandamus, challenging the same
order.  Finding that we have no
jurisdiction, we dismiss this appeal.
The trial court=s order granted appellees= request to take depositions before
suit as provided by Tex. R. Civ. P. 202. 
This order is not appealable.  See Office Employees Int=l Union v. Southwestern Drug Corp., 391 S.W.2d 404, 407 (Tex. 1965)(addressing an order under predecessor rule to Rule
202).  In the absence of a special
statute making an interlocutory order appealable, an appealable judgment must dispose of all issues and
parties.  Texacadian
Energy, Inc. v. Lone Star Energy Storage, Inc., 829 S.W.2d 369, 372 (Tex.
App.BCorpus Christi 1992, writ denied).  A proceeding to perpetuate testimony is not
an independent suit, but is ancillary to an anticipated suit.  Office Employees, 391
S.W.2d at 406.  Rule 202 is silent
regarding whether the order granting relief is appealable
and no other statute or rule provides for an interlocutory appeal from an order
of this nature.  See id. at 407.  Absent any
authority providing for appeal of an order under Rule 202, we have no
jurisdiction over this attempted appeal.   

Furthermore, this court issued an opinion on August 29, 2003,
in the mandamus proceeding regarding the same trial court order.  In the opinion, this court denied relief and
found that appellants did not establish an abuse of discretion.  Having ruled on the merits of the petition
for writ of mandamus concerning the June 25, 2003, order, the appeal from the
same order is moot. 
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed October 16, 2003.
Panel consists of Justices Yates,
Hudson, and Fowler.